Exhibit 10.5

 

[letterhead of koninklijke philips electonics nv]

 

Navigation Technologies BV.

Corporate Treasury
Tel: 00 31 20 59 77 367
Fax: 00 31 20 59 77 370
Marcel.Onclin @Philips.com

 

 

 

 

Confirmation of Cross Currency Swap

Our reference:

346743

 

Date:

23/05/2003

 

Dear Sir or Madam:

 

The purpose of this communication is to confirm the terms and conditions of the
Transaction entered into between KPENV, through the Corporate Treasury
department and Navigation Technologies B.V. on the Trade Date specified below
(the “Transaction”).

 

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

Trade date:

 

22-May-2003

 

 

 

Effective date:

 

27-May-2003

 

 

 

Termination Date:

 

22-December-2006, subject to adjustment in accordance with the Modified
Following Business Day Convention

 

Initial exchange

 

Initial exchange date:

 

Inapplicable

 

 

 

Floating rate Payer I

 

 

Initial exchange amount:

 

Inapplicable

 

 

 

Floating rate Payer II

 

Inapplicable

Initial exchange amount:

 

 

 

1

--------------------------------------------------------------------------------


 

Final Exchange

 

 

 

 

 

Final Exchange Date:

 

Termination Date

 

 

 

Floating Rate Payer I

 

 

Final Exchange amount:

 

Usd 180.063.688.86

 

 

 

Floating Rate Payer II

 

 

Final Exchange amount:

 

Eur 164.486.789.86

 

 

 

Floating amounts I

 

 

 

 

 

Floating Rate Payer I:

 

KPENV

 

 

 

Floating rate Payer I

 

 

Currency amount:

 

Usd 180.063.688.86

 

 

 

Floating rate Payer I

 

 

Payment dates:

 

The 24th of each month in each year, commencing on the 24-May-2003 and ending on
the termination date, inclusive, subject to adjustment in accordance with the
Modified Following Business Day Convention. (see appendix 1 for exact payment
days).

 

 

 

Floating rate payer I

 

 

 

 

 

Floating rate option:

 

Eur-Euribor-Bloomberg (Page EBF)

 

 

 

Designated maturity:

 

One month

 

 

 

Spread:

 

0.0000

 

 

 

Floating Rate

 

 

Day Count Fraction:

 

Act/360

 

 

 

No adjustment of period end dates:

 

Inapplicable

 

 

 

Reset Dates:

 

The first day of each Floating Rate Payer I Calculation period

 

 

 

Rate Cut-Off Dates:

 

Inapplicable

 

 

 

Method of Averaging:

 

Inapplicable

 

2

--------------------------------------------------------------------------------


 

Compounding:

 

Inapplicable

 

 

 

 

 

 

Floating Amounts II

 

 

 

 

 

Floating Rate Payer II:

 

Navigation Technologies BV.

 

 

 

Floating Rate Payer II

 

 

Currency Amount:

 

Eur 164.486.789.86

 

 

 

Floating Rate Payer II

 

 

Payment Dates:

 

The 24th of each month in each year, commencing on the 24-May-2003 and ending on
the termination date, inclusive, subject to adjustment in accordance with the
Modified Following Business Day Convention. (see appendix 1 for exact payment
days).

 

 

 

Floating Rate Payer II

 

 

Floating Rate Option:

 

Usd-Libor-Bloomberg (Page BBAM)

 

 

 

Designated maturity:

 

One Month

 

 

 

Spread:

 

0.000000

 

 

 

Floating rate

 

 

Day Count Fraction:

 

Actual/360

 

 

 

No Adjustment of

 

 

Period End Dates:

 

Inapplicable

 

 

 

Reset Dates:

 

The first day of each Floating Rate Payer II Calculation period.

 

 

 

Rate Cut-Off Dates:

 

Inapplicable

 

 

 

Method of Averaging:

 

Inapplicable

 

 

 

Compounding:

 

Inapplicable

 

3

--------------------------------------------------------------------------------


 

Business Days:

 

TARGET Settlement Day, New York.

 

 

 

Calculation Agent:

 

KPENV Corporate Treasury

 

 

 

Non-reliance:

 

Each party represents to the other party that its acting for its own account,
and has made its own independent decisions to enter into this Transaction and as
to whether this Transaction is appropriate or proper for it based on its own
judgment and upon advice from such advisors as it has deemed necessary. It is
not relying on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into this transaction, it
being understood that information and explanations related to the terms and
conditions of this transaction shall not be considered investment advice or a
recommendation to enter into this transaction. No communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of this transaction.

 

 

 

Other Provisions:

 

Navigation Technologies has the right to partially unwind the basis swap, only
and only on the dates mentioned in appendix I. The total amount of unwinds
cannot exceed the notional amount. Corporate Treasury should be notified three
working days prior to the reset date (appendix I) about the amount Nav Tech
would to like reset. At each prepayment the Cross Currency Swap notional amount
will reduce according to the following formula:

 

 

Old Notional -/- prepayment amount = New notional. Notification only be done by
E-mail to the following group of persons:

 

 

 

 

 

Marcel.Onclin@philips.com

 

 

Simon.karregat@philips.com

 

 

Constantijn.sweep@Philips.com

 

 

Mark.Kirkland@philips.com

 

4

--------------------------------------------------------------------------------


 

 

 

Or to their designated replacements should the individuals leave their roles

 

 

 

 

Account Details

 

 

 

 

 

Eur Payments to KPENV:

 

Citibank N.A. London (Swift:CitiGB2L)

 

 

FAO: Koninklijke Philips Electronics NV

 

 

Account number: 3172929

 

 

 

Usd Payments to KPENV:

 

Citibank N.A. New York

 

 

FAO: Koninklijke Philips Electronics NV

 

 

Account number: 40670981

 

 

 

Eur Payments to Nav Tech:

 

Please advise

 

 

 

Usd Payments to Nav Tech:

 

Lasalle Bank Chicago (Swift:LASLUS44)

 

 

FAO: Navagation Technologies Corp

 

 

Account number: 5800265570

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us by facsimile
transmission.

 

 

 

Yours sincerely,

 

Koninklijke Philips Electronics NV

 

 

 

 

By:

/s/ Peter Warmerdam

 

 

 

 

 

Authorized Signatory

 

 

 

For and on behalf of KPENV

 

 

Accepted and confirmed as

Of the Trade Date written above:

 

Navigation Technologies B.V.

 

By:

/s/ Chris Peters

 

Name:  Chris Peters

Title:  V.P. Finance Europe

 

5

--------------------------------------------------------------------------------


 

Appendix I:

 

Payment dates as referred to in Floating Rate Payer I Payment Date(s) and
Floating Rate Payer II Payment Date(s):

 

Dates 2003

 

Dates 2004

 

Dates 2005

 

Dates 2006

 

 

 

26-Jan-2004

 

24-Jan-2005

 

24-Jan-2006

 

 

 

24-Feb-2004

 

24-Feb-2005

 

24-Feb-2006

 

 

 

24-Mar-2004

 

24-Mar-2005

 

24-Mar-2006

 

 

 

26-Apr-2004

 

25-Apr-2005

 

24-Apr-2006

 

 

 

24-May-2004

 

24-May-2005

 

24-May-2006

 

24-Jun-2003

 

24-Jun-2004

 

24-Jun-2005

 

26-Jun-2006

 

24-Jul-2003

 

26-Jul-2004

 

25-Jul-2005

 

24-Jul-2006

 

25-Aug-2003

 

24-Aug-2004

 

24-Aug-2005

 

24-Aug-2006

 

24-Sep-2003

 

24-Sep-2004

 

26-Sep-2005

 

25-Sep-2006

 

24-Oct-2003

 

25-Oct-2004

 

24-Oct-2005

 

24-Oct-2006

 

24-Nov-2003

 

24-Nov-2004

 

25-Nov-2005

 

24-Nov-2006

 

24-Dec-2003

 

27-Dec-2004

 

27-Dec-2005

 

22-Dec-2006

 

 

 

The next coupon will materialize on the 24th of June where:

 

KPENV will pay Usd 184.865.39 and

NavTech Technologies BV will pay Eur 319.707.49

 

6

--------------------------------------------------------------------------------